March 11, 1904. The opinion of the Court was delivered by
This action was commenced in the Court of Common Pleas for Barnwell County, in this State, on the 4th day of September, 1901, and came on for trial at an extra term of said Court before the Hon. J.E. McDonald, as special Judge, on the 5th May, 1903. The complaint set out three causes of action — each cause of action being bottomed upon breaches of the bonds of Allen F. Free, deceased, as county treasurer of Barnwell County, with these defendants as sureties thereto. The first bond was dated 20th January, 1891; the second bond was dated the 3d day of January, 1893; and the third bond was dated the 3d day of January, 1895; and each of said bonds was in the penal sum of $20,000, and conditioned that if the said Allen F. Free, as county treasurer of Barnwell County, should and ever and truly perform the duties of said office, as thereafter required by law, during the whole period he might continue in office, then the above obligation should be void and of no effect, or else should remain in full force and virtue. The term of office of said Allen F. Free ran from January, 1891, to January, 1897. That at the annual settlements made by the comptroller general of this State with the said Allen F. Free, as said county treasurer, the sum of $66.91 was allowed the said Allen F. Free as a credit on his account, because the said sum of $66.91 escaped the detection and correction by the comptroller general, and which said sum has never been paid out nor accounted for by said Allen F. Free, said county *Page 208 
treasurer. This sum of $66.91 is the basis of the first action. Further, at the annual settlements made by the comptroller general with the said Allen F. Free, as said county treasurer, the comptroller general in his annual settlements with said Allen F. Free, as said treasurer, in the years 1893 and 1894, allowed the said county treasurer credit through the failure of the comptroller general to detect and correct errors, sums aggregating $929.35, which is the basis of the second cause of action. And further, because on the annual settlements of said county treasurer and the comptroller general on the 28th June, 1895, and on the day of 1896, errors amounting in the aggregate to $1,347.17 were allowed, because the comptroller general failed to detect and correct the same. This is the basis for the third cause of action. Demand is for judgment for $60,000, the penalties in the aggregate for the three bonds against these defendants.
The answers of the defendants set up the plea of the statute of limitations, and also that another action by the plaintiff was heretofore brought in the Court of Common Pleas for Barnwell County against these defendants, as sureties on the three bonds set up in the complaint, each bond being in the penalty of $20,000, and was prosecuted to final judgment in favor of the plaintiff herein against these defendants.
At the hearing, it having been agreed that the matter of estoppel by reason of the former action and judgment between the plaintiff and these defendants should be first determined, the first judgment was produced in Court, showing that the plaintiff had recovered a judgment against these defendants for the three bonds sued on in the present action, because of breaches of said bonds, the sum of $8,140.64, which sum had been actually paid to the plaintiff. It should be stated, also, that Mrs. Lida K. Mayfield was a privy of her mother, Mrs. E.M. Kennerly, a widow, who departed this life after the foregoing judgment — she being her only child, and inherited her whole estate, amounting to $20,000, without administration. *Page 209 
His Honor, J.E. McDonald, sustained the plea of estoppel, and by his decree ordered the complaint dismissed, but refused to sustain the statute of limitations. Let this decree of special Judge McDonald be reported and also the exceptions. The plaintiff appeals from this decree on the question of estoppel, though he presents his objections in two forms.
We do not think there can be any question as to the soundness of the decree of the Circuit Judge. While we admit that under the decisions of State v. Moses, 18 S.C. at page 373, it was the duty of the plaintiff, in its first action against these sureties of Allen F. Free, as county treasurer of Barnwell County, because of breaches of his official bonds, to have entered up judgment against these sureties as defendants in the penalty of the last bond, yet the State, as plaintiff, entered its judgment for the actual breaches of the bond, to wit: the sum of $8,140.64, and this Court has repeatedly held that such judgments, unappealed from, was the law between those parties and their privies. The plaintiff, the State of South Carolina, has actually collected every dollar due to it under that judgment. Now, is the State estopped from any action on those bonds, because of breaches thereof? As we have before remarked, we think and hold that the State, as plaintiff, is estopped. Lord Coke said: "Touching estoppels, which are a curious and excellent sort of learning, it is to be observed that there be three kinds of estoppel, viz: by matter of record, by matter of writing and by matter in pais." The ground of holding a matter of record to act as an estoppel is, that a record imports such absolute verity that no person against whom it is producible shall be permitted to impeach it. Page 804 of Smith's Leading Cases makes this statement, quoting Lord Tenterden: "The authorities are clear that a party cannot be received to aver as error in fact a matter contrary to the record. In Just, 260, Lord Coke says: "The rolls, the records or memorials of the Judges of the Courts of record import in them such uncontrollable credit and verity as they admit of no averment, plea or proof to the contrary * * *'" *Page 210 
It should be recalled, in passing, that this very Lord Coke, in defining estoppel, quaintly said: "An estoppel is where a man is concluded by his own act or acceptance to say the truth." Very much of the learning on the subject of estoppel will be found by those anxious to look fully into it, by consulting pages 798 et seq. of Smith's Leading Cases. Our own case of Spoon v. Smith, 36 S.C. 588, refers to the conclusiveness of a judgment against the parties thereto. All these rules are based upon considerations which appeal to all men interested in upholding the law and right. Grant that sureties are liable to respond for losses occasioned by the breaches of bonds which they have signed, yet when the oblige of a bond has instituted an action to collect for its breaches, it is his duty to bring forward in that action all the breaches for which he wishes judgment. It will not do to allow him to sue and get judgment against the sureties this year, collect the judgment, then the next year, or the next, or the next, to sue the same parties because he overlooked some breaches. There should be an end of litigation. This plaintiff has sued and obtained judgment against these very sureties, they have paid such judgment, now the plaintiffs seeks to sue again for breaches of these very bonds.
Again, it is suggested that possibly only the last two bonds were sued. Any funds in the hands of Allen F. Free under the first bond were lawfully in his hands under the second bond, and were, therefore, included in the first suit.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.